UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-112246 Morris Publishing Group, LLC (Exact name of Registrant as specified in its charter) Georgia 26-2569462 (State of organization) (I.R.S. Employer Identification Number) 725 Broad Street Augusta, Georgia (Zip Code) (Address of principal executive offices) (706) 724-0851 (Registrant's Telephone Number) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)have been subject to such filing requirements for the past 90 days. Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the Registrant is a large accelerated filer, accelerated filer, non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check one: Large Accelerated Filer¨ Smaller Reporting Company ¨ Accelerated Filer¨ Non-Accelerated Filerx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesxNo¨ Table of Contents MORRIS PUBLISHING GROUP, LLC QUARTERLY REPORT FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 TABLE OF CONTENTS Page FORWARD LOOKING STATEMENTS ii PART I. Item 1. Financial Statements: Unaudited condensed consolidated balance sheets as of March 31, 2010 and December 31, 2009 1 Unaudited condensed consolidated statements of operations for the three month periods ended March 31, 2010 and 2009 2 Unaudited condensed consolidated statements of cash flows for the three month periods ended March 31, 2010 and 2009 3 Notes to the unaudited condensed consolidated financial statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II. Item 1. Legal Proceedings. 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 3. Defaults Upon Senior Securities. 31 Item 4. Reserved 31 Item 5. Other Information 31 Item 6. Exhibits 31 At December 31, 2008, Morris Publishing Group, LLC (“Morris Publishing”) was a wholly owned subsidiary of Morris Communications Company, LLC (“Morris Communications”), a privately held media company. On January 28, 2009, Shivers Trading & Operating Company (“Shivers”), our indirect corporate parent, and Morris Communications, then our direct parent, consummated a reorganization of their company structure. In the reorganization, (i) Morris Communications distributed ownership of all membership interests in Morris Publishing to MPG Newspaper Holding, LLC (“MPG Holdings”), a subsidiary of Shivers, and (ii) Shivers distributed beneficial ownership of Morris Communications to an affiliated corporation. Subsequent to the reorganization, (i) Morris Publishing remains an indirect subsidiary of Shivers, and (ii) Morris Communications remains an affiliate of Morris Publishing, but is no longer its parent. In this report, Morris Publishing is considered as and will be referred to as a wholly owned subsidiary of MPG Holdings, a subsidiary of Shivers. “We,” “us” “Company” and “our” also refer to Morris Publishing and its subsidiaries and “parent” refers to Shivers. -i- Table of Contents FORWARD LOOKING STATEMENTS This report contains forward-looking statements. These statements relate to future periods and include statements regarding our anticipated performance. You may find discussions containing such forward-looking statements in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 2 of this report. Generally, the words “anticipates,” “believes,” “expects,” “intends,” “estimates,” “projects,” “plans” and similar expressions identify forward-looking statements. These forward-looking statements involve known and unknown risks, uncertainties and other important factors that could cause our actual results, performance or achievements or industry results, to differ materially from any future results, performance or achievements expressed or implied by these forward-looking statements. Although we believe that these statements are based upon reasonable assumptions, we can give no assurance that these statements will be realized. Given these uncertainties, investors are cautioned not to place undue reliance on these forward-looking statements. These forward-looking statements are made as of the date of this report. We assume no obligation to update or revise them or provide reasons why actual results may differ. Important factors that could cause our actual results to differ materially from our expectations include those described in Part I, Item 1A-Risk Factors, included herein, as well as other risks and factors identified from time to time in our United States Securities and Exchange Commission filings. Some of the factors that could cause our actual results to be materially different from our forward-looking statements are as follows: · our ability to service our debt; · our ability to comply with the financial tests and other covenants in our existing and future debt obligations; · further deterioration of economic conditions in the markets we serve; · risks from increased competition from alternative forms of media; · our ability to contain the costs of labor and employee benefits; · our ability to maintain or grow advertising and circulation revenues; · our ability to successfully implement our business strategy; · our ability to retain employees; · industry cyclicality and seasonality; · interest rate fluctuations; and · fluctuations in the cost of our supplies, including newsprint. -ii- Table of Contents Part I Morris Publishing Group, LLC Unaudited condensed consolidated balance sheets (Dollars in thousands) March 31, 2010 December 31, 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of$2,024 and $2,174 at March 31, 2010 and December 31, 2009, respectively Inventories Assets held for sale Current portion of deferred income taxes Income taxes receivable Prepaid and other current assets Total current assets NET PROPERTY AND EQUIPMENT OTHER ASSETS: Intangible assets, net of accumulated amortization of $3,375 and $3,208 at March 31, 2010 and December 31, 2009, respectively Deferred income tax asset, less current portion - Deferred loan costs and other assets, net of accumulated amortization of loan costs of $0 and $3,266 at March 31, 2010 and December 31, 2009, respectively Total other assets Total assets $ $ LIABILITIES AND MEMBER'S DEFICIENCY IN ASSETS CURRENT LIABILITIES: Accounts payable $ $ Long-term debt-current (Note 6) Accrued cash interest payments - Due to Morris Communications Deferred revenues Accrued employee costs Other accrued liabilities Total current liabilities LONG-TERM DEBT, less current portion DEFERRED INCOME TAXES, less current portion - INCOME TAXES PAYABLE (Note 7) - OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (Note 8) MEMBER'S DEFICIENCY IN ASSETS Member's deficit ) ) Loan receivable from Morris Communications, net - ) Total member's deficiency in assets ) ) Total liabilities and member's deficiency in assets $ $ See notes to unaudited condensed consolidated financial statements. -1- Table of Contents Morris Publishing Group, LLC Unaudited condensed consolidated statements of operations Three months ended March 31, (Dollars in thousands) NET OPERATING REVENUES: Advertising $ $ Circulation Other Total net operating revenues OPERATING EXPENSES: Labor and employee benefits Newsprint, ink and supplements Other operating costs (excluding depreciation and amortization) Depreciation and amortization expense Total operating expenses OPERATING INCOME OTHER (INCOME) EXPENSES : Interest expense, including amortization of debt issuance costs (Income) expense from cancellation of debt ) Reserve for note receivable - Interest income (2 ) ) Other, net ) ) Total other (income) expense, net ) INCOME (LOSS) BEFORE INCOME TAX BENEFIT ) INCOME TAX BENEFIT ) ) NET INCOME (LOSS) $ $ ) See notes to unaudited condensed consolidated financial statements. -2- Table of Contents Morris Publishing Group, LLC Unaudited condensed consolidated statements of cash flows Three months ended March 31, (Dollars in thousands) OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Cancellation of debt ) - Depreciation and amortization Write-off of deferred loan costs Amortization of debt issuance costs Reserve on note receivable - Gain on sale of fixed assets, net ) (8 ) Deferred income taxes ) ) Changes in assets and liabilities Accounts receivable Inventories ) Prepaids and other current assets ) ) Other assets 24 ) Accounts payable ) Income taxes receivable ) ) Accrued employee costs ) Accrued interest expense Due to Morris Communications Deferred revenues and other liabilities Income taxes payable - Other long-term liabilities 19 ) Net cash provided by operating activities INVESTING ACTIVITIES: Capital expenditures ) ) Net proceeds from sale of property and equipment 70 12 Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from revolving credit facility - Repayment of Tranche A term loan ) ) Payment of debt issuance costs - ) Advances on loan receivable from Morris Communications ) ) Net cash (used in) provided by financing activities ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $ Income taxes paid - - Cancellation of Original Notes Cancellation of aggregate principal amount outstanding ) - Cancellation of accrued and unpaid interest expense ) - Issuance of New Notes Issuance of aggregate principal amount outstanding - Future cash interest payments - Cancellation of Tranche C term loan Cancellation of aggregate principal amount outstanding plus PIK interest ) - Repayment of intercompany indebtedness - Capital contribution to Morris Publishing - See notes to unaudited condensed consolidated financial statements. -3- Table of Contents MORRIS PUBLISHING GROUP, LLC Notes to condensed consolidated financial statements (unaudited) (Dollars in thousands) 1. Basis of Presentation The accompanying condensed consolidated financial statements furnished herein reflect all adjustments, which in the opinion of management, are necessary for the fair presentation of the financial position and results of operations of Morris Publishing Group, LLC ("Morris Publishing", "Company") All such adjustments are of a normal recurring nature. Results of operations for the three month interim period in 2010 are not necessarily indicative of results expected for the full year. While certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted, the Company believes that the disclosures herein are adequate to keep the information presented from being misleading. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto for the year ended December 31, 2009. The accounting policies that are employed are the same as those shown in Note 1 to the consolidated financial statements as of December 31, 2009 and 2008 and for each of three years ended December 31, 2009. As further described in Note 3, certain expenses, assets and liabilities of Morris Communications Company, LLC (“Morris Communications”) have been allocated to the Company. These allocations were based on estimates of the proportion of corporate expenses, assets and liabilities related to the Company, utilizing such factors as revenues, number of employees, salaries and wages expenses, and other applicable factors. The costs of these services charged to the Company may not reflect the actual costs the Company would have incurred for similar services as a stand-alone company. The Company and Morris Communications have executed various agreements with respect to the allocation of assets, liabilities and costs. Corporate restructuring—Prior to January 28, 2009, Morris Publishing was a wholly-owned subsidiary of Morris Communications, a privately held media company. On January 28, 2009, Shivers Trading & Operating Company (“Shivers”), the Company's indirect corporate parent, and Morris Communications, then the Company's direct parent, consummated a reorganization of their company structure. In the reorganization, (i) Morris Communications distributed ownership of all membership interests in Morris Publishing to MPG Newspaper Holding, LLC (“MPG Holdings”), a subsidiary of Shivers, and (ii) Shivers distributed beneficial ownership of Morris Communications to an affiliated corporation. Subsequent to the reorganization, (i) Morris Publishing remains an indirect subsidiary of Shivers, and (ii) Morris Communications remains an affiliate of Morris Publishing, but is no longer its parent. Morris Communications will continue to provide management and related services to the Company, as well as all of its operating subsidiaries. Debt restructuring—On January 19, 2010, the Company filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") in the United States Bankruptcy Court. The Company continued to operate its businesses as “debtors-in-possession” under the jurisdiction of the United States Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and orders of the United States Bankruptcy Court. The holders of the $278,478 principal amount of 7% Senior Subordinated Notes due 2013, dated as of August 7, 2003 (the "Original Notes") were the only impaired class of creditors. On February 17, 2010, the United States Bankruptcy Court confirmed the Company's prepackaged plan of reorganization, enabling the Company to emerge from bankruptcy on March 1, 2010, the "Effective Date" of the Company's debt restructuring (the "Restructuring"). The equity ownership interests in the Company did not change as a result of the debt restructuring. -4- Table of Contents Due to the consummation of the Restructuring, the debt restructuring costs of $2,868 recorded within operating costs during the first three months of 2009 were reclassified from within operating expenses to other expense related to the cancellation of debt within the Company's unaudited condensed consolidated financial statements as of and for the three month periods ended March 31, 2010 and 2009. The restructuring costs related to the cancellation of debt totaled $1,178 for the first three months of 2010. The table below reflects the non cash changes in the total member's deficiency in assets resulting from the Restructuring along with the operating activities for the three month period ended March 31, 2010. See Note 3 ("Loan Receivable from Morris Communications") and Note 6. Loan receivable from Morris Communications (Dollars in thousands) Member's deficit Amount due from(payable to) Accumulated unrecognized interest Loan receivable (payable), net Total member's deficiency in assets DECEMBER 31, 2009- $ ) $ ) $ $ ) $ ) Net income - - - Capital contribution-cancellation of Tranche C debt - - - Reclassification of accumulated unrecognized interest - ) ) - Repayment-cancellation of Tranche C debt - - Reclassified to short-term non-interest bearing receivable - - Advance on loan receivable from Morris Communications - ) - ) ) Interest accrued on loan receivable - ) - - MARCH 31, 2010- $ ) $
